Citation Nr: 0916765	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a back disability.  This case was previously 
before the Board in July 2004 and again in June 2005, and was 
remanded on each occasion for additional development of the 
record.  In June 2007, the Board denied the claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, in an October 2008 decision, 
vacated the Board's June 2007 determination.  The case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
a back disability.  He claims that he injured his back in a 
training exercise during service, and that he has continued 
to have back problems since then.  An undated Statement in 
Support of Claim, apparently received in 2005, shows that the 
Veteran indicated he was receiving treatment for his back at 
a VA facility.  Although some VA treatment records from 2004 
and 2005 have been associated with the claims folder, it is 
not clear if all such records have been received.  The Court 
directed that such records be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he furnish the location of 
the VA Medical Centers where he has been 
treated for his back disability.  

2.  Thereafter, the RO should obtain 
copies of all records referred to by the 
Veteran.  

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




